                 Case 7:12-cr-00739-KMK Document 193 Filed 06/25/20 Page 1 of 2



                                      CALHOUN       &    LAWRENCE, LLP
                                              ATTORNEYS AT LAW
                                                  81 MAIN STREET
                                                    SUITE 504
                                           WHITE PLAINS , NEW YORK 10601
CLINTON W . CALHOUN, 111•
                                                                                               1914) 946-5900
KERRY A . LAWRENCE••
                                                                                              FAX (9141 946-5906
REBECCA R. BROWN••


 •ALSO ADMITTED IN VA & DC
.. ALSO ADMITTED IN CT
                                              June 24, 2020



       BYECF
       Hon. Kenneth M. Karas
       United States District Judge
       United States Courthouse
       300 Quarropas Street
       White Plains, NY 10601

                 Re:     United States v. Carlos Reyes
                         12 Cr. 739 (KMK)
                         VOSR#2

       Dear Judge Karas:

              This letter is to request respectfully that the Court modify the CJA Order assigning me to
       this matter to include a nunc pro tune date of September 10, 2019. The eVoucher administrators
       has advised us that this is necessary in order to process my request for payment.

               I represented defendant Carlos Reyes per a CJA assignment in the above case. The
       matter began on September 10, 2019, with the filing by Probation of a violation petition and
       request for a summons. Because the violation was based largely on pending state charges, Reyes
       did not appear in court until November 20, 2019, when the state charges were resolved. He
       entered an admission to three of the specifications on December 10, 2019, and was sentenced that
       day to 6 months incarceration.

               On November 20, 2019, Margaret Shalley stood in for me and Judge Davison entered an
       order assigning me to the case, but did not include a nunc pro tune date to account for work I had
       done on the matter beginning on September 10, 2019. (A court date before Your Honor was
       originally set for September 16, but Reyes did not appear owning to his arrest and detention in
       Dutchess County on state charges. No order assigning me to this matter was entered that day).
       That work included discussions with Reyes and a number of calls to the Probation Officer to
       monitor Reyes' state case, as well as the review of the violation papers.
       Case 7:12-cr-00739-KMK Document 192 Filed 06/24/20 Page 2 of 2
       Case 7:12-cr-00739-KMK Document 193 Filed 06/25/20 Page 2 of 2



Hon. Kenneth M. Karas, U.S.D.J.
Re : United States v. Carlos Reyes - 12 Cr. 739 (KMK) (VOSR #2)
June 24, 2020
Page2




       I appreciate the Court's consideration of this request.

                                      Respectfully submitted,



                                      Clinton W. Calhoun, m

CWC/kvm                                            Granted.

                                                   So Ordered.



                                                 ~L6/24/20
